Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 4, 2017

                                      No. 04-17-00237-CV

                           IN THE INTEREST OF G.S., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00112
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        Appellant attempts to appeal from a final order terminating her parental rights. An appeal
from such an order is accelerated. See TEX. FAM. CODE ANN. § 263.405(a). The trial court signed
the order of termination on February 28, 2017. Because this is an accelerated appeal, the notice
of appeal was due on March 20, 2017. See TEX. R. APP. P. 26.1(b); In re K.A.F., 160 S.W.3d
923, 928 (Tex. 2005). Although appellant filed a timely motion for new trial, this motion does
not extend the appellate deadline. In re K.A.F., 160 S.W.3d at 928.

        It is therefore ORDERED that appellant show cause in writing within fifteen days from
the date of this order why this appeal should not be dismissed for lack of jurisdiction. See TEX.
R. APP. P. 26.1(b); In re K.A.F., 160 S.W.3d 923, 928 (Tex. 2005). If appellant fails to respond
within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c).

       All other appellate deadlines are suspended until further order of this court.


                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2017.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court